USDC IN/ND case 2:21-cr-00041-PPS-JPK document 10 filed 05/10/21 page 1 of 2


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                 HAMMOND DIVISION

 UNITED STATES OF AMERICA,                    )
                                              )
               Plaintiff,                     )
                                              )
       v.                                     )     NO. 2:21 CR 41-PPS/JPK
                                              )
 TERRANCE PRATT HUBBARD, JR.,                 )
                                              )
               Defendant.                     )


                                          ORDER

       This matter is before me on the findings and recommendation of Magistrate

Judge Joshua P. Kolar relating to defendant Terrance Pratt Hubbard, Jr.’s agreement to

enter a plea of guilty to Count 1 of the information pursuant to Rule 11 of the Federal

Rules of Criminal Procedure. [DE 2, 7.] Following a hearing on the record on April 23,

2021 [DE 7], Judge Kolar found that defendant understands the charge, his rights, and

the maximum penalty; that defendant is competent to plead guilty; that there is a

factual basis for defendant’s plea; that the defendant knowingly and voluntarily entered

into his agreement to enter a plea of guilty to Count 1 of the information charging him

with making a false statement with respect to information required by law to be kept in

the records of a federally licensed firearms dealer, in violation of 18 U.S.C. §

924(a)(1)(A); and that defendant's change of plea hearing could not be delayed without

serious harm to the interests of justice. Judge Kolar recommends that the Court accept

defendant’s plea of guilty and proceed to impose sentence. Neither party has filed a

timely objection to Judge Kolar’s findings and recommendation.
USDC IN/ND case 2:21-cr-00041-PPS-JPK document 10 filed 05/10/21 page 2 of 2


       ACCORDINGLY:

       Having reviewed the Magistrate Judge’s findings and recommendation

concerning defendant Terrance Pratt Hubbard, Jr.’s plea of guilty, to which no objection

has been filed, the Court hereby ADOPTS the findings and recommendation [DE 7] in

their entirety.

        Defendant Terrance Pratt Hubbard, Jr. is adjudged GUILTY of Count 1 of the

information.

       The sentencing hearing is SET for August 26, 2021 at 1:00 p.m.

Hammond/Central time.

ENTERED: May 10, 2021.

                                        /s/ Philip P. Simon
                                        PHILIP P. SIMON, JUDGE
                                        UNITED STATES DISTRICT COURT




                                           2
